Citation Nr: 0840872	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to exposure to 
environmental hazards in the Gulf War.

2.	Entitlement to service connection for skin cancer, to 
include basal cell carcinoma, as secondary to chronic 
lymphocytic leukemia (CLL).

3.	Entitlement to service connection for chronic or recurrent 
pneumonia, to include as secondary to chronic lymphocytic 
leukemia (CLL).

4.	Entitlement to service connection for a disability 
manifested by enlarged lymph nodes, to include as 
secondary to chronic lymphocytic leukemia (CLL).

5.	Entitlement to service connection for a disability 
manifested by an enlarged spleen, to include as secondary 
to chronic lymphocytic leukemia (CLL).




REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to March 1965 
and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which, in pertinent part, denied service connection for CLL 
and for basal cell carcinoma, pneumonia, an enlarged spleen 
and enlarged lymph nodes, as secondary to CLL.  The RO issued 
a notice of the decision in July 2006, and the veteran timely 
filed a Notice of Disagreement (NOD) in November 2006.  
Subsequently, in March 2007 the RO provided a Statement of 
the Case (SOC), and thereafter, in May 2007, the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in June 2007.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2007 where the veteran and 
his wife presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.  At this hearing the veteran made clear that he 
continues to experience problems with pneumonia, which he 
attributes to his diagnosed CLL.  See Hearing Transcript at 
11.  Similarly, the veteran opined that he has experienced 
enlarged lymph nodes and an enlarged spleen because of the 
CLL.  See Hearing Transcript at 12.  Accordingly, the Board 
has styled the issues currently on appeal as above on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2008).  In particular, a review of the claims file reveals 
that there is at least one missing page from a June 2007 VA 
examination report, which the veteran's accredited 
representative properly highlighted to the Board at the 
veteran's Travel Board hearing.  See Hearing Transcript at 
13-14.  Additionally, the veteran and his accredited 
representative have indicated that the claims file does not 
contain other VA medical records from 1991 through 1993, or a 
CAP examination performed on May 10, 2007.  Hearing 
Transcript at 13, 26.  Such relevant evidence must be 
obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2008).

With respect to the veteran's claim for service connection 
for CLL, while the record does not contain a diagnosis until 
a few years ago or many years post-service, the veteran has 
testified, in essence, that he had manifestations of the 
disease during or proximate to service, to include enlarged 
lymph nodes that were surgically removed.  He also contends 
that his CLL is linked to his exposure to toxins while he was 
in Southwest Asia during the Persian Gulf War and that the 
other disabilities at issue, to include skin cancer, are 
secondary to his CLL.  Depending upon what is obtained as the 
result of this remand, the Board may refer this case to a 
pathologist from the Air Force Institute of Pathology and/or 
an oncologist from the Veterans Health Administration (VHA) 
for opinions on the approximate onset date and etiology of 
the veteran's CLL and skin cancer.  In the meantime, in 
addition to making sure we have all of the relevant treatment 
records in the claims file for review, the RO should also 
obtain all pathological reports and the actual tissue slides 
and/or tissue blocks pertaining to the veteran's CLL and skin 
cancer in anticipation of obtaining opinions from a 
specialist.  38 C.F.R. § 3.159(c)(4) (2008).  See also 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2008) 
(regarding obtaining an advisory medical opinion from an 
independent medical expert when, in the Board's opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal).

The Board additionally notes that with respect to the 
veteran's secondary service connection claims for skin cancer 
(to include basal cell carcinoma), chronic or recurrent 
pneumonia, a disability manifested by enlarged lymph nodes, 
and a disability manifested by an enlarged spleen, it cannot 
adequately adjudicate these claims until the AMC/RO has 
completed the actions outlined in the Remand below.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  Accordingly, the Board will defer adjudication 
of these matters at this time. 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2008).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must attempt to acquire all 
outstanding VA medical records (and non-
VA medical records, if any) and any 
pathology reports, to include tissue 
blocks and slides, and associate this 
evidence with the claims file.  The 
AMC/RO should also pay particular 
attention to acquiring VA medical records 
from May 1991 onward, to include the 
report from the CAP examination performed 
on May 10, 2007.

4.  The AMC/RO must obtain a full and 
complete copy of the June 2007 VA 
examination report and associate the 
report with the claims file.

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SSOC, the AMC/RO must 
readjudicate the veteran's claims.  If 
the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




